Citation Nr: 1637766	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-21 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for chronic bilateral maxillary ethmoid sinusitis to include sinus headaches prior to October 31, 2013.

3.  Entitlement to a compensable evaluation for tonsillitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (RO) Regional Office (RO) rating decision of July 2010.  In that decision, the RO denied service connection for an acquired psychiatric disability, as well as a compensable rating for tonsillectomy, and also granted service connection for chronic bilateral maxillary ethmoid sinusitis, to include sinus headaches, and assigned a 10 percent rating from the effective date of the grant of service connection, March 31, 2010.  During the pendency of the appeal, in a Decision Review Officer (DRO) decision dated in January 2014, the rating for the sinusitis disability was increased to 50 percent, effective October 31, 2013.  A DRO decision in July 2014 increased the sinusitis rating to 30 percent, effective March 31, 2010.  The Veteran subsequently stated that she was satisfied with the 50 percent rating, but believed that the effective date should be earlier; therefore, only the rating for the period from March 31, 2010, to October 31, 2013, remains on appeal.  The other issues have remained unchanged throughout the pendency of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for service connection for an acquired psychiatric disability, additional development is needed.  Both the Veteran's statements and the VA treatment records from New York on file indicate that the Veteran received prior VA treatment at the Wilkes-Barre VAMC.  In addition, she was treated at the CBOC in Camp Hill, Pennsylvania, associated with the Lebanon VAMC.  

Records from Wilkes-Barre dated from May to October, 2004, are of record, but 2009 records from the Hudson Valley VA Healthcare System report a history of her first being seen for psychiatric treatment at Wilkes-Barre in 2007.  A record noted in Wilkes-Barre dated in August 2004, noted that she was anxious and very agitated, after having run out of Zoloft several days earlier, and a history of depression and adjustment disorder was noted.  Particularly since depression and an adjustment disorder are the very disorders noted in the service treatment records, the records of her treatment at VA facilities in Pennsylvania must be obtained.  

In addition, the VA examination obtained in November 2013 was inadequate.  The examiner's brief recitation of history chiefly noted that there were "no complaints while in active duty cited by the veteran."  This is despite the fact that the Veteran's claim for service connection is predicated on her contention that the symptoms began in service, contentions she has raised in several written statements submitted during the course of her appeal.  The examiner also reported that "the c-file notes a statement of difficulty adjusting and depression noted at the 97th General Hospital at Fort Campbell Kentucky sometime between 5/79-7/79," without any indication of having personally reviewed these records, which are dated in January and April, 1979.  Otherwise, the examiner made no reference to any evidence in the claims file, only noting what the Veteran reported, including increasing difficulties in functioning leading to inpatient and outpatient treatment for Bipolar illness, and VA outpatient counseling and medication treatment.  The only rationale for the negative nexus opinion was that the "veteran denies having any significant mental health problems until after her discharge.  The veteran reported no connection she could ascertain between her military service and subsequent mental health problems which appear to follow a natural progression of the disease after her discharge from the military."  As has been well-established, however, the lack of significant problems is not the same as the lack of problems.  In this regard, her service treatment records show that she did, in fact, have mental health problems.  Moreover, it is the examiner's function to provide an independent medical opinion regarding whether there is any connection between military service and subsequent mental health problems.  

The service treatment records that show psychiatric evaluations in 1979 also report a history of emotional problems treated in 1976 at Fort Campbell.  The Board notes that records of psychiatric evaluations and treatment are often stored separately from other records.  The record does not reflect that copies of all psychiatric treatment records have been specifically requested from the National Personnel Records Center (NPRC), or other appropriate records repository. 

Moreover, her available post-service records indicate considerable fluctuations in her psychiatric symptomatology.  For example, in September 2009, she was noted to be disheveled, agitated, at one minute crying, then confused and, then laughing and joking.  Her speech was pressured, she had suicidal ideation, and her speech was disorganized.  Records dated in October 2010 noted that she also had periods of manic behavior.  Records also show some memory problems, which may be due to organic cognitive deficits.  She has also stated that she does not like to admit to any psychiatric problems.  All of these factors render it essential that an examiner actually review the file, rather than just relying solely on the Veteran's statements made at the time of the examination.  

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Records pertaining to her award of SSA disability benefits are potentially relevant to all issues in this appeal, and must be obtained if available.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Finally, the VA examinations addressing the Veteran's nose and throat conditions have not specifically identified the presence or absence of any symptoms associated the tonsillectomy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, or other appropriate records repository, and request the records of all psychiatric treatment or evaluations pertaining to the Veteran, in particular, evaluations that took place at Fort Campbell, Kentucky.  (Note, the hospital at Fort Campbell itself has already been contacted, but did not have records at that facility.  It is records stored elsewhere that must be obtained.)  If the records are not available, the negative response must be included in the claims file.  

2.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

3.  Obtain all records of the Veteran's psychiatric/mental health treatment and evaluations from the Wilkes-Barre VAMC, as well as records of outpatient treatment at the Camp Hill, PA, CBOC.  Records dated prior to September 2009 are of particular importance.  If the records are not available, the negative responses must be included in the claims file.  

4.  All records of the Veteran's VA treatment from the Bronx VAMC, the Hudson Valley Healthcare System, and the Wilkes-Barre VAMC, dated from April 2014 to the present, should be obtained and associated with the electronic claims folder.

5.  Thereafter, schedule the Veteran for an appropriate psychiatric VA examination, to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that bipolar disorder or other diagnosed psychiatric disorder was of service onset, or related to any events which occurred in service.  In particular, the examiner must address whether a current psychiatric disorder is related to psychiatric symptoms shown in service, including depression and an adjustment disorder, and explain why such symptoms are, or are not, related to any current psychiatric condition.  The examiner must review the electronic claims file, in particular, the Veteran's statements, lay statements, and medical records of psychiatric treatment, in conjunction with the examination.  

All indicated studies must be accomplished and the results reviewed prior to the final examination report  Due consideration must be given to the medical evidence and the Veteran's lay statements. A rationale must be provided for the opinion, which explains the basis for all conclusions reached.

6.  The Veteran must be afforded an appropriate VA examination, which specifically addresses the nature and extent of any current post-tonsillectomy residuals.  All symptoms must be specifically described; in particular, if hoarseness is present, whether such symptom is at least as likely as not (50 percent or greater probability) associated with the tonsillectomy should be reported.  The Veteran's electronic claims file must be reviewed, and a rationale provided for any conclusions reached.

7.  Then, the Agency of Original Jurisdiction (AOJ) must ascertain whether the development has been complete, and the examinations adequate.  Any deficiencies must be remedied before a final decision.

8.  After all development has been satisfactorily accomplished, the AOJ must review the claims on appeal.  If any decision remains less than a full grant of the benefit sought, the Veteran and her representative should be furnished with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




